RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                  File Name: 09a0367p.06

               UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


                                             X
                                              -
 SCHOOL DISTRICT OF THE CITY OF PONTIAC,

                      Plaintiffs-Appellants, --
 et al.,

                                              -
                                                           No. 05-2708

                                              ,
                                               >
                                              -
          v.

                                              -
                                              -
 SECRETARY OF THE UNITED STATES
                                              -
 DEPARTMENT OF EDUCATION,
                       Defendant-Appellee. -
                                             N


                          Decided and Filed: October 16, 2009
 Before: BATCHELDER, Chief Judge; MARTIN, BOGGS, DAUGHTREY, MOORE,
  COLE, CLAY, GILMAN, GIBBONS, ROGERS, SUTTON, COOK, McKEAGUE,
             GRIFFIN, KETHLEDGE, and WHITE, Circuit Judges.
                                   _________________
                                        ORDER
                                   _________________
        This case was heard by the en banc court on December 10, 2008. The court, for the
reasons more fully set forth in the opinions issued herewith, divided evenly, with eight
judges voting to affirm the judgment of the district court and eight voting to reverse that
judgment. Consequently, the judgment of the district court is AFFIRMED. See Goodwin
v. Ghee, 330 F.3d 446 (6th Cir. 2003), and Stupak-Thrall v. United States, 89 F.3d 1269 (6th
Cir. 1996).
        IT IS SO ORDERED.


                                                 ENTERED BY ORDER OF THE COURT

                                                       /s/ Leonard Green
                                                 ___________________________________
                                                               Clerk




                                             1